Citation Nr: 1700015	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals, status post posterior tibialis tendon repair, with residual scars, left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1998 to June 2010.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Houston, Texas is currently the Agency of Original Jurisdiction.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In April 2012, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  This form was submitted in response to a statement of the case, which was issued by the RO in February 2012.  The Veteran was provided notification of his hearing on April 17, 2016, which was scheduled for April 21, 2016; however, the Veteran contacted the National Call Center on April 22, 2016, and stated he did not receive notification of his hearing until that day.  At that time, the Veteran asked to be rescheduled for a videoconference hearing.  Good cause having been shown, the Veteran's Board hearing should be rescheduled.  38 C.F.R. § 20.704(c) (2016).  As the RO schedules videoconference hearings, a remand is required for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




